Citation Nr: 9908851	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-04 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
disability of the spine.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psychiatric disability.


WITNESSES AT HEARING ON APPEAL

Appellant and P. H.


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement (NOD) was 
received in September 1995, and a statement of the case was 
issued in November 1995.  A substantive appeal was received 
in January 1996.  The veteran's appeal also originally 
included the issues of entitlement to service connection for 
hyperthyroidism and for peripheral vascular disease.  
However, these two issues were withdrawn by the veteran 
during a July 1996 personal hearing at the RO.  See 38 C.F.R. 
§§ 20.202, 20.204(b) (1998).  

By letter dated in January 1999, the Board requested 
clarification from the veteran regarding representation.  
However, no response was received and (as the veteran was 
advised in that letter), the Board therefore proceeds with 
appellate review on the basis that the veteran is not 
represented in connection with this appeal. 


FINDINGS OF FACT

1.  There is no medical diagnosis of hypertension.

2.  By rating decision in October 1955, entitlement to 
service connection for a "back condition" was denied; a 
notice of disagreement was not received to initiate an appeal 
from that determination.

3.  Evidence received since the October 1955 rating decision 
does not bear directly and substantially upon the issue under 
consideration, nor is it, by itself or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  By rating decision in November 1970, entitlement to 
service connection for a "nervous condition" was denied; 
the veteran initiated an appeal with a notice of disagreement 
and a statement of the case was issued, but no substantive 
appeal was received to complete the appeal. 

5.  Evidence received since the November 1970 rating decision 
does not bear directly and substantially upon the issue under 
consideration, nor is it, by itself or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hypertension is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The October 1955 rating decision which denied entitlement 
to service connection for a "back condition" is final.  38 
U.S.C.A. § 7105(c) (West 1991).

3.  Evidence received since the RO's October 1955 rating 
decision is not new and material, and the veteran's claim for 
entitlement to service connection for disability of the spine 
has not been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1998).

4.  The November 1970 rating decision which denied 
entitlement to service connection for a "nervous condition" 
is final.  38 U.S.C.A. § 7105(c) (West 1991).

5.  Evidence received since the RO's November 1970 rating 
decision is not new and material, and the veteran's claim for 
entitlement to service connection for psychiatric disability 
has not been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hypertension

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d)).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) (formerly the United States Court 
of Veterans Appeals) as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Court has further indicated that in order for a service 
connection claim to be well-grounded, there must be competent 
evidence:  i) of current disability (a medical diagnosis); 
ii) of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and; iii) of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  The Board emphasizes, however, that the 
doctrine of reasonable doubt does not ease the veteran's 
initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Alternatively, the Court has recently indicated that a claim 
may be well-grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well-grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

After review of the evidence in the claims file, the Board is 
unable to find that a medical diagnosis of hypertension has 
been rendered to satisfy the Caluza requirement of competent 
evidence of current disability.  

The veteran's two February 1954 pre-enlistment physical 
examination reports indicate that his blood pressure was 
found to be 134/80, and that neither high blood pressure nor 
hypertension were diagnosed.  His cardiovascular system was 
found to be normal.  There are no inservice medical treatment 
reports of record which indicate the veteran's blood pressure 
readings between his enlistment and separation.  There is no 
record of any treatment for high blood pressure, nor of the 
diagnosis of hypertension.  His March 1955 separation 
examination report reveals that his blood pressure was 
162/110, but his cardiovascular system was found to be 
normal, and no diagnosis of hypertension was reported.  A 
July-August 1955 VA hospitalization report documented a blood 
pressure reading of 125/80, but there was no medical 
diagnosis of hypertension.  

Further, although recent medical records document 
cardiovascular disease requiring cardiac bypass surgery, 
there has been no diagnosis of hypertension.  With regard to 
the veteran's cardiovascular disease, entitlement to service 
connection for that disease was denied by rating decision in 
March 1997, from which decision the veteran did not appeal.  
Accordingly, the limited issue now before the Board involves 
his claim based on hypertension. 

In sum, after reviewing the veteran's post-service medical 
evidence, the Board finds no medical diagnosis of 
hypertension.  Indeed, the only evidence of record 
referencing a current diagnosis of hypertension and a 
relationship to service are the veteran's own statements made 
during his July 1996 personal hearing and set forth in the 
various documents he has submitted in support of his claim.  
However well-intentioned those statements may be, the 
veteran, as a lay person, is not qualified to offer opinions 
regarding the diagnosis of, or etiology of, hypertension; 
such determinations require specialized knowledge or 
training, and, therefore, cannot be made by a lay person.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
sum, there is no medical diagnosis of the claimed current 
disability (hypertension). 

The Board recognizes that appeal as to the hypertension issue 
is being disposed of in a manner that differs from that used 
by the RO.  The RO denied this claim on the merits, while the 
Board has concluded that the claim is not well-grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  The Board is aware of no 
circumstances in this matter that would put VA on notice that 
relevant evidence may exist, or could be obtained, that, if 
true, would make the veteran's hypertension claim 
"plausible."  See generally McKnight v. Gober, 131 F.3rd 
1483, 1484-85 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1996).  The Board views this decision as 
sufficient to inform the veteran of the types of evidence 
necessary to well ground his hypertension claim. 

II.  Requests to Reopen Claims of Entitlement to Service 
Connection
For Disability of the Spine and Psychiatric Disability.

The remaining two issues involve claims of entitlement to 
service connection for disability of the spine and 
psychiatric disability.  A review of the claims file reveals 
that a claim by the veteran for entitlement to service 
connection for what was described as a "back condition" was 
denied by rating decision in October 1955.  The veteran was 
advised of appellate rights and procedures, but a timely 
notice of disagreement was not received to initiate an appeal 
from that determination; that decision therefore became 
final.  38 U.S.C.A. § 7105(c).  Further, by rating decision 
in November 1970, a claim of entitlement to service 
connection for a "nervous condition" was denied.  The 
record shows that the veteran did file a timely notice of 
disagreement, but he failed to complete his appeal with a 
substantive appeal in response to a statement of the case.  
Accordingly, the November 1970 rating decision also became 
final.  38 U.S.C.A. 7105(c).  However, the veteran now wishes 
to reopen these claims.  Applicable law provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999); Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
first step is to determine whether new and material evidence 
has been received under 38 C.F.R. § 3.156(a).  Secondly, if 
new and material evidence has been presented, then immediately 
upon reopening the veteran's claim, the VA must determine 
whether the claim is well-grounded under 38 U.S.C.A. 
§ 5107(a).  In making this determination, all of the evidence 
of record is to be considered and presumed to be credible.  
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).  Third, if 
the claim is found to be well grounded, then the merits of the 
claim may be evaluated after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet.App. 510 (1992).  

A.  Disability of the Spine. 

Evidence of record at the time of the RO's November 1970 
rating decision included the veteran's service medical 
records and a report of VA hospitalization in July and August 
1955.  Service medical records documented complaints of low 
back pain.  Spina bifida occulta, L5, was diagnosed.  The 
July-August 1955 VA hospital report documents treatment for 
low back pain.  The reported diagnosis was chronic back 
strain on a posture basis. 

In its October 1955 rating decision, the RO denied the 
veteran's service connection for back condition claim.  The 
inservice finding of spina bifida occulta L5 was noted, and 
the rating decision was to the effect that low back strain 
was not service incurred or aggravated. 

Evidence received since the November 1970 rating decision 
includes VA hospitalization and treatment records from July 
1955 through September 1970, and from June 1984 through 
October 1996; Social Security records received in January 
1995 which show a disability award in February 1985 for 
peripheral vascular disease and diabetes mellitus; a 
transcript of the veteran's July 1996 personal hearing; and 
an August 1996 statement from the veteran.

After reviewing the above-listed items of newly received 
evidence, the Board must conclude that those items cannot be 
considered new and material evidence.  The medical records 
are not new evidence because they merely document low back 
complaints.  None of the items of medical evidence received 
since October 1955 suggests any link between any current 
disability and the veteran's period of military service, 
aggravation of a preexisting condition, or a superimposed 
disease or injury.  See VAOPGCREC 82-90 (July18,1990).  That 
is, the evidence is not material because it does not 
medically link the disabilities at issue with remote events 
of service.  See Elkins v. Brown, 8 Vet. App. 391 (1995); Cox 
v. Brown, 5 Vet. App. 95 (1993).  Some of the items are not 
even relevant and probative to the claimed disabilities of 
service connection for a spinal disorder.  Moreover, to the 
extent some of the items of newly received evidence do 
pertain to the claimed disabilities, they simply document 
medical treatment many years after the veteran's military 
service and do not bear directly and substantially upon the 
specific matter under consideration, and, by themselves or in 
connection with evidence previously assembled, are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

The Board also notes that no evidence has been submitted 
since October 1955 which indicates that spina bifida occulta 
is not a congenital defect, or that it could be service-
connected.  The Board points out that congenital defects are 
not diseases or injuries within the meaning of legislation 
allowing for service connection.  Spina bifida occulta is a 
congenital condition not compensable under VA law.  38 C.F.R. 
§ 3.303(c); Firek v. Derwinski, 3 Vet.App. 145, 146 (1992).  
See also VAOPGCPREC 82-90 (July 18, 1990) (service connection 
may be granted for diseases, but not defects, of congenital, 
developmental, or familial origin). 

The Board recognizes the veteran's statements and contentions 
offered in his attempt to reopen his disability of the spine 
claim, but such statements by lay persons as they pertain to 
the question of medical diagnosis, aggravation, or causation 
cannot serve as a predicate to reopen the veteran's claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  As such, 
his statements do not constitute new and material evidence.  
Id.  Without new and material evidence, the veteran's spinal 
disability claim has not been reopened.

The Board is unaware of any available evidence which would 
constitute new and material to reopen the veteran's claim 
based on spinal disability.  See 38 U.S.C.A. § 5103(a); 
Graves v. Brown, 8 Vet. App. 522, 525 (1996).

B.  Psychiatric Disability. 

Evidence of record at the time of the RO's November 1970 
rating decision included the veteran's service medical 
records; September 1955 VA hospitalization reports for back 
pain; July 1970 VA hospitalization reports for breathing 
problems; and August and September 1970 VA hospitalization 
reports for psychiatric problems.

In its November 1970 rating decision, the RO denied the 
veteran's service connection claim on the merits, indicating 
that the veteran had been discharged from service due to a 
passive aggressive reaction, which was a congenital or 
developmental disorder, which could not be service connected; 
that he had subsequently been diagnosed with an inadequate 
personality disorder, which was also a congenital or 
developmental disorder; and that he had been diagnosed with a 
psychophysiological musculoskeletal reaction, manifested by 
right arm discomfort, which was not related to his military 
service.

Evidence received since the RO's November 1970 rating 
decision includes VA hospitalization and treatment records 
from July 1955 through September 1970 and from June 1984 
through October 1996; Social Security records received in 
January 1995 which show a disability award in February 1985 
for peripheral vascular disease and diabetes mellitus; a 
transcript of the veteran's July 1996 personal hearing; and 
an August 1996 statement from the veteran.

After reviewing the above-listed items of newly received 
evidence, the Board must conclude that those items cannot be 
considered new and material evidence.  To the extent that 
these  medical records show diagnoses of passive-aggressive 
reaction, an inadequate personality disorder, anxiety 
reaction, and generalized anxiety with history of 
psychophysiological musculoskeletal reaction, they are not 
new evidence because they add nothing to the record that was 
not know as of November 1970.  To the extent that the 
evidence received since November 1970 show other psychiatric 
diagnoses, such evidence does not suggest any link to the 
veteran's period of military service, and they are therefore 
not material.  None of the items of medical evidence received 
since November 1970 suggests any link between any current 
disability and the veteran's period of military service.  
That is, the evidence is not material because it does not 
medically link the disabilities at issue with remote events 
of service.  Cox v. Brown, 5 Vet. App. 95 (1993).  Some of 
the items are not even relevant and probative to the claimed 
disabilities of service connection for a nervous condition.  
Moreover, to the extent some of the items of newly received 
evidence do pertain to the claimed disabilities, they simply 
document medical treatment many years after the veteran's 
military service and do not bear directly and substantially 
upon the specific matter under consideration, and, by 
themselves or in connection with evidence previously 
assembled, are not so significant that they must be 
considered in order to fairly decide the merits of the claim.

Again, while the Board has reviewed the veteran's statements 
and testimony regarding his belief that a relationship exists 
between current psychiatric disorders and service, the 
veteran as a layperson is simply not competent to render 
opinions on medical causation.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  As such, his statements do not 
constitute new and material evidence.  Id.

The Board is aware of no evidence which may prove to be new 
and material, but which has not been submitted with the 
veteran's request to reopen his psychiatric disability claim.  
See 38 U.S.C.A. § 5103(a); Graves v. Brown, 8 Vet. App. 522, 
525 (1996).


ORDER

The veteran's claim of entitlement to service connection for 
hypertension is not well-grounded.  New and material evidence 
has not been received to reopen the veteran's claims of 
entitlement to service connection for disability of the spine 
and for psychiatric disability.  The appeal is denied as to 
all issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 


- 2 -


